PER CURIAM.
Appellant seeks review of the trial court’s order denying his rule 3.850 motion for postconviction relief as untimely. We reverse.
Appellant’s judgment and sentence became final on February 19, 2009, when the Florida Supreme Court denied review of this court’s decision affirming the judgment and sentence. Parker v. State, 1 So.3d 173 (Fla.2009) (table), denying review of, 973 So.2d 1167 (Fla. 1st DCA 2007). The two-year period for filing a rule 3.850 motion expired on Monday, February 21, 2011, because February 19, 2011, was a Saturday. See Fla. R.Crim. P. 3.040, 3.850(b). The record reflects that Appellant provided his motion to prison officials for mailing on February 21, 2011, and pursuant to Haag v. State, 591 So.2d 614 (Fla.1992), and Thompson v. State, 761 So.2d 324 (Fla.2000), the motion was deemed filed on that date. Accordingly, the motion was timely-filed and the trial court erred in denying the motion as untimely.
REVERSED and REMANDED.
BENTON, C.J., LEWIS, and WETHERELL, JJ., concur.